Case: 1:06-cr-00132-CDP Doc. #: 72 Filed: 09/14/20 Page: 1 of 2 PageID #: 440




I
                                                ().....(\                 YDu                 +   ·0 (       \J /''J U('
                                                                                                             I
                                          +. lVYl~    o.    ,l\.d.   _1   J   t/1   r{ e__r___6 .\-o...nA; IA t,
                                                                                                             .-
                                            C.._hru-l .... j              1 ~ _e ~5 ;11_~.p('
                                                                                                    .....,



I


I
                                                Case: 1:06-cr-00132-CDP Doc. #: 72 Filed: 09/14/20 Page: 2 of 2 PageID #: 441




(!.. h-o-.c-!-e 5   We.   -..s~' ~       :t:£    LI,.   ~- 6 q ~
fed e-r-o.l         ,A{ed .-~L c....e t1~ , l- e ~                 \--o rt
                                                                                                           -LEXINGTON KY 405
 ~c>Bo   145D C)
Lex. ~~+o~ 1 l<- y. L{o s l                                                                               11 SEP 2020                  PM 2           L




                                RECEIVED                                I-Ion o    ab l
                                                                                      Sue\~ : C +he ·, n
                                BY MAIL
                                                                             555 rnde e.nde. c..e.. ~"'1-~e..t                                                                  '/
                                       SEP 1 4 2020
                                                                              U...5, c_        \   U-.,
                                     U s DISTRICT COURT
                                 EASTERN DISTRICT OF Me--
                                    CAPE GIRARDEAU
                                                                      C o..Pe_      G, f o..,de(k 'Ao lo370 I


                                                                                                           "I rl111 I, I'11111 I11, 11jI111111' Ilit 111, ,, ,, ii 111111111, ,I,, ,11,
                                                                                                                                                              I
